ORDER
PER CURIAM.
Emit Hampton appeals from his convictions of five counts of second degree statutory rape, § 566.034, five counts of second degree statutory sodomy, § 566.064, and three counts of incest, § 568.020. Hampton’s sole point on appeal is that the trial court erred in denying his motion to suppress his statements to the police and in admitting those statements into evidence over his objections in that his initial statement was not voluntarily made because Sheriff Hughes lied to cause him to forfeit his previously invoked right to silence, and the subsequent statements were tainted by this initial improper statement and were inadmissible as “fruit of the poisonous tree.”
Affirmed. Rule 30.25(b).